IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE ESTATE OF                         No. 84948
                THOMAS JOSEPH HARRIS,
                DECEASED.

                TODD ROBBEN,
                                          Appellant,                        FIL
                                    VS.
                TARA FLANAGAN, IN HER CAPACITY                              JUL 08 2022
                AS THE COURT APPOINTED                                    EUZABETH A. BROWN
                                                                       CLERK_OF SVPREME COURT
                PERSONAL REPRESENTATIVE,                               By
                                                                              ../(
                                  Respondent.                               DEPUlYCLER



                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order entered in a
                probate matter. Ninth Judicial District Court, Douglas County; Nathan
                Tod Young, Judge.
                            Review of the notice of appeal and documents before this court
                reveals a jurisdictional defect. NRAP 3A(a) allows only an aggrieved party
                to appeal. Generally, a party is a person who has been named as a party to
                the lawsuit and who has been served with process or appeared. Valley Bank
                of Nev. v. Ginsburg, 110 Nev. 440, 447, 874 P.2d 729, 734 (1994). It does
                not appear that appellant was named as a party in the proceedings below.
                And while any "interested person" may participate in probate actions, an
                "interested person" is defined as someone "whose right or interest under an
                estate or trust may be materially affected by a decision of a fiduciary or a
                decision of the court. The fiduciary or court shall determine who is an
                interested person according to the particular purposes of, and matter
                involved in, a proceeding." NRS 132.185; see also NRS 132.390.

SUPREME COURT
      OF
    NEVADA

tO) I947A
                                                                                         P-15A0
                            Here, the district court determined that appellant was not an
                interested person in the underlying matter under NRS 132.185 and thus
                lacked standing to object to the probate petition or otherwise appear in the
                proceedings.   Under these circumstances, it appears appellant lacks
                standing to appeal under NRAP 3A(a).         Accordingly, this court lacks
                jurisdiction and
                            ORDERS this appeal DISMISSED.




                                                                  , J.
                                        Silver


                                          , J.                   Acke,wf              J.
                Cadish                                    Pickering




                cc:   Hon. Nathan Tod Young, District Judge
                      Todd Robben
                      Wallace & Millsap LLC
                      Douglas County Clerk




SUPREME COURT
         OF
      NEVADA


(0) 19.47A
                                                     2